  Case: 2:19-cr-00225-MHW Doc #: 59 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 185



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America,

      V.                                           Case No. 2:19-cr-225(2)

                                                   Judge Michael H. Watson
Jason D. Tatum, Jr.,

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 46, that Defendant's guilty

piea be accepted. The Court accepts Defendant's piea of guilty to Count 1 and

5 of the indictment, and he is hereby adjudged guilty on those counts. The

Court will defer the decision of whether to accept the piea agreement until the

sentencing hearing.

      IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
